DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2021 has been entered.
 
Status of the Claims
This action is in response to papers filed 10 June 2021 in which claims 1, 23 were amended and claims 24. 27 were canceled. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 10 March 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 1, 3-10, 15-19, 23, 25-26 are under prosecution.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 15-19, 23, 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to define the barcode sequence: 
does not include any intervening sequences of at least 2 nucleotides that are the same among the barcode sequences on all other beads

Applicant has not pointed to any support for the newly defined barcode.   A thorough review of the specification has revealed no such support.   While the specification repeatedly describes the barcode and generally describes barcode synthesis (e.g. ¶ 118 of the pre-grant publication), the specification does not define the 
Therefore the newly defined invention appears to introduce subject matter that was not described in the originally filed specification. 
Claims 3-10, 15-19, 23, 25-26 are also rejected because they depend from Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 15-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fan et al (IDS: 8/2020 WO 2015/031691, having support to 61/952,036 filed 12 March April 2014).
Regarding Claims 1 and 4, Fan teaches a plurality of RNA capture beads, each comprising a plurality of capture oligonucleotides, the oligonucleotides comprising a linker, a universal primer, a cell-of origin barcode sequence that is the same for all oligos on the same bead but different from oligos on other beads, a molecular identifier and a poly-T sequence for mRNA capture (e.g. Fig. 30 and related text, e.g. ¶ 239-243 and Example 13, ¶ 559). 
	Fan teaches the cellular label is the same for all oligos on a support and different from cellular labels on other supports wherein the cellular labels are “1, 2, 3, 4 … or more nucleotides in length” (¶ 239-240).
	The instant claims are drawn to a plurality of microbeads.  The term “plurality” encompasses two microbeads.  Additionally, the claims do not limit the length of the barcodes.  Thus, given the broadest reasonable interpretation of the claims in view of the specification the barcodes on the two microbeads encompasses two barcodes of 2 nucleotides.  Fan specifically teaches barcodes of 2 nucleotides (¶ 240) and specifically teaches the barcodes are different from barcodes on other beads (¶ 239)(see also ¶ 73 of ‘073 Provisional Application).  
	Thus any population of 2 microbeads of Fan each having a different cellular barcode of 1, 2 or 3 nucleotides would not have intervening sequence of 2 nucleotides that are the same as broadly defined by the claim.
	Regarding Claim 3, Fan teaches the cell-of-origin barcode is 4-300 nucleotides (¶ 240) which is within the claimed range of 4-1000.  
. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 15-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (IDS: 8/2020 WO 2015/031691, having support to 61/952,036 filed 12 March April 2014) and Sundberg et al (USP 5,919,523, issued 6 July 1999).
	Regarding Claims 1, 3-10, 15-19, Fan teaches the RNA capture beads as defined by Claims 1, 3-4 15-19 as discussed above, the beads comprising a plurality of capture oligonucleotides, the oligonucleotides comprising a linker (302), a universal primer (303), a cell-of origin barcode sequence (311) that is the same for all oligos on the same bead but different from oligos on other beads, a molecular identifier (309) and a poly-T sequence for mRNA capture (e.g. Fig. 3, Fig. 30 and related text, e.g. ¶ 238, Example 13, ¶ 559). 

However hydrocarbon linkers were well-known in the art as taught by Sundberg who teaches oligos linked to solid supports (e.g. beads, col. 6, lines 14-16) using hydrocarbon linkers, chemically cleavable linkers and/or PEG-15 (e.g. col. 8, lines 57-59, col. 12, lines 52-58, col. 16, line 60).  Sundberg teaches the commonly used linkers which provide controlled spacing, surface density and wettability and minimize non-specific binding (e.g. col. 2, lines 20-25).
Therefore one of ordinary skill would have reasonably provided the beads of Fan with the linkers of Sundberg for the expected benefit of providing controlled spacing, surface density and wettability and minimize non-specific binding as desired in the art.
Regarding Claim 23, Fan teaches the oligos comprise at least one modified nucleotide (e.g. ¶ 286) and is capable of DMT chemistry such that the bead is used in organic synthesis (¶ 290).   Sundberg teaches phosphoramidite chemistry utilizing DMT (e.g. col. 18-19, Fig. 16 and related text).



Claims 1, 3-10, 15-19, 23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (IDS: 8/2020 WO 2015/031691, having support to 61/952,036 filed 12 March April 2014), Sundberg et al (USP 5,919,523, issued 6 July 1999) and Tang et al (USP 5,668268, issued 16 September 1997).

	Additionally Fan teaches the bead material is a resin, polymer and/or porous (e.g. ¶ 146-148) but does not specifically teach a porous or methacrylate resin as defined by Claims 25-26. 
	However, porous supports comprising methacrylate were well-known in the art for chemical synthesis of oligonucleotides as taught by Tang.
	Tang teaches the preferred beads comprise methacrylate polymer resin having hydroxyl surface groups and pore size of 4-400 nm to maximize surface area (col. 4).  Tang teaches the beads provide a passivated surface that allows for highly efficient synthesis of oligonucleotides (Abstract). 
	One of ordinary skill would have reasonably utilized the bead material of Tang for the capture beads of Fan for the expected benefit highly efficient oligo synthesis as taught by Tang. 


	
	Response to Arguments
	Applicant argues that Fan does not anticipate the invention as newly claimed because Fan (figure 3 and ¶ 500) teaches the cellular barcode comprise multiple regions separated by a linker wherein the linkers for all beads are the same.
	The argument is not found persuasive.   While Fan teaches an embodiment with linkers between barcode regions, the reference is not limited to this embodiment.  As clearly illustrated in figures 1 and 30, the cellular barcodes do not comprise multiple 
    PNG
    media_image1.png
    1713
    1267
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1027
    1167
    media_image2.png
    Greyscale

	Furthermore, as discussed above, Fan teaches the cellular label is the same for all oligos on a support and different from cellular labels on other supports wherein the cellular labels are “1, 2, 3, 4 … or more nucleotides in length” (¶ 239-240).
	The instant claims are drawn to a plurality of microbeads.  The term “plurality” encompasses two microbeads.  Additionally, the claims do not limit the length of the barcodes.  Thus, given the broadest reasonable interpretation of the claims in view of the specification the barcodes on the two microbeads encompasses two barcodes of 2 nucleotides.  Fan specifically teaches barcodes of 2 nucleotides (¶ 240) and specifically teaches the barcodes are different from barcodes on other beads (¶ 239)(see also ¶ 73 of ‘073 Provisional Application).  

	It is maintained that Fan teaches the broadly defined invention. 
	Applicant further argues that none of Sundberg and Tang cure the deficiencies of Fan.   
	The argument is not found persuasive because Fan is not deemed deficient for reasons discussed above.


Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634